Citation Nr: 0121938	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 70 percent for the 
period prior to June 30, 1999, for a schizoaffective 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



REMAND

The veteran served on active duty from March 1973 to February 
1981.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  

Although the RO has characterized the issue as entitlement to 
an effective date earlier than June 30, 1999 for the 
assignment of a 100 percent rating for the psychiatric 
disorder, the veteran's contentions on this appeal reflect a 
desire to appeal the originally assigned rating for 
schizoaffective disorder since the effective date that 
service connection was granted.  The rating action dated in 
April 1999 granted service connection for a schizoaffective 
disorder and assigned a 70 percent disability evaluation from 
March 1991.  On various communications from the veteran dated 
during and since June 1999 he requested an increased 
disability evaluation due to the severity of schizoaffective 
disorder with unemployability and incompetency.  He indicated 
that a 100 percent rating should be effective retroactive to 
the original effective date for the 70 percent rating.  By 
rating action in February 2000, a 100 percent rating was 
assigned for schizoaffective disorder effective June 30, 
1999.  

A notice of disagreement consists of written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
While special wording is not required, the notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201 (2000).  The 
Board feels that the veteran's communication following the 
April 1999 rating action may be reasonably construed as a 
notice of disagreement with the assignment of the 70 percent 
rating from the original effective date for the grant of 
service connection in March 1991.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) addressed the issue of 
"staged" ratings and distinguished between dissatisfaction 
with an initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating of a service connected disability.  The issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.  In that case, 
the Court held that where, as here, the veteran challenges 
the initial evaluation assigned immediately following the 
grant of service connection, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  Id. at 126.

The Court has also held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating 
(retroactively, between March 1, 1991 and June 30, 1999) for 
a schizoaffective disorder remains in appellate status.  

Accordingly, the case is REMANDED for the following:  

The RO should adjudicate the question of 
entitlement to an increased rating prior 
to June 30 1999 with consideration given 
to assignment of staged ratings as 
provided by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
concerning the issue of entitlement to a 
higher rating for his service-connected 
schizoaffective disorder prior to June 
30, 1999, back to March 1, 1991.     

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



